Citation Nr: 0211829	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-06 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The veteran's served on active service from August 1983 to 
August 1987.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied service 
connection for a left leg disorder.  The veteran was informed 
of this decision in February 1994 and was given notice of his 
appellate rights via an attached VA form 4107 (Notice of 
Procedural and Appellate Rights), but he failed to file a 
timely appeal with respect to this issue.

2.  In an October 1996 rating decision, the RO declined to 
reopen the veteran's claim of service connection for a left 
leg disorder.  That same month, the veteran was informed of 
this decision and, once again, of his appellate rights.  He 
failed to file a timely appeal regarding this issue. 

3.  The evidence associated with the claims file since the 
October 1996 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
left leg disorder.

4.  The evidence does not show that the veteran's left leg 
disorder is related to his active service. 


CONCLUSIONS OF LAW

1.  The unappealed October 1996 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

2.  The evidence received since the October 1996 rating 
decision is new and material, and the veteran's claim of 
service connection for a left leg disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

3.  A left leg disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to the claimant's 
case.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  The VCAA also 
provides for a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and contains an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received prior to that date (in June 
1999), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen the claim of service connection for a left leg 
disorder as the RO has complied with the notice and duty to 
assist provisions of the VCAA and the veteran's claim has 
been reopened.  The Board finds that in this case the 
appellant and his representative were advised by the RO of 
the information required to reopen his claim of service 
connection, and thus, it may proceed with its appellate 
review.  In this regard, the Board notes that collectively, 
via the April 2000 statement of the case, and the August 2000 
and December 2001 supplemental statements of the case, the 
veteran was provided with information regarding the evidence 
needed to substantiate his claim.  The veteran has been given 
the opportunity to identify additional relevant evidence that 
may substantiate his claim, including during the May 2000 RO 
hearing.  Furthermore, in a February 2001 RO letter, the 
veteran was provided with specific information concerning the 
VCAA.  The Board is not aware of the existence of additional 
relevant evidence in connection with this claim.  Therefore, 
the Board may proceed with its appellate review without 
prejudice to the appellant.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii), 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a January 
1994 rating decision, the RO denied the veteran's claim 
seeking entitlement to service connection for a left leg 
disorder.  The veteran was informed of this decision in 
February 1994 and was given notice of his appellate rights 
via an attached VA form 4107 (Notice of Procedural and 
Appellate Rights), but he failed to file a timely appeal with 
respect to this issue.  In an October 1996 rating decision, 
the RO declined to reopen the veteran's claim of service 
connection for a left leg disorder.  That same month, the 
veteran was informed of this decision and, once again, of his 
appellate rights.  He failed to file a timely appeal 
regarding this issue.  As such, the October 1996 decision is 
"final."  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 20.1103 (2001).

As previously noted, a final VA rating decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(2001).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  In this case, the Board notes that the provisions 
of 38 C.F.R. § 3.156(a), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.

The evidence submitted since the October 1996 rating decision 
includes 1999 medical records and statements from T. L. 
Windham, M.D., dated in 1999 describing the treatment the 
veteran received for back symptomatology.  These records 
include an August 1999 report indicating that the veteran 
complained of tightness, numbness and weakness of the left 
leg upon running or walking; he was diagnosed with left 
sciatica.

Additionally, a February 2000 statement from D. L. Harrison, 
M.D., indicates that, upon a review of the veteran's service 
medical records and medical history, as well as the records 
from Dr. Windham, it was Dr. Harrison's opinion that the 
veteran's current diagnosis was the same as his in-service 
diagnosis.  The veteran's testimony during the May 2000 RO 
hearing tend to support the conclusions found in Dr. 
Harrison's statement.

Lastly, the record shows the veteran was scheduled to undergo 
a VA examination in February 2001.  However, he failed to 
report to such examination.

Upon review of the evidence, the Board finds that the 
evidence submitted after the October 1996 denial is clearly 
new in that it is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the evidence is material to the issue under 
consideration, as it tends to show that the veteran's in-
service symptomatology may be related to his current 
symptomatology.  Thus, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
Accordingly, the veteran's claim of service connection for a 
left leg disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

Having reopened the veteran's claim of service connection for 
a left leg disorder, the Board turns to the merits of the 
claim.  In this regard, the applicable law provides that, 
generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  In addition, service connection 
may be granted for specific diseases or conditions such as 
arthritis which are presumed to have been incurred during 
service if manifested to a compensable degree within a 
specified period of time, generally, one year, as in the case 
of arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Upon a reopening of the veteran's claim, the Board notes that 
the evidence includes the veteran's service medical records 
revealing he had various left knee complaints during his 
active service.  Specifically, medical notations dated 
September 1985 indicate the veteran complained of left knee 
pain and was diagnosed with chondromalacia patella.   October 
1985 notations show the veteran reported his left knee popped 
out of place.  October 1986 notations indicate he was 
diagnosed with left patella pain syndrome.  And, November and 
December 1986 notations further show he continued to complain 
of left knee pain.

The evidence also includes a January 1994 VA general 
examination report showing the veteran did not present any 
left leg symptoms or diagnoses at that time.  Furthermore, 
the Board observes the veteran was given the opportunity to 
undergo a VA examination scheduled for February 20, 2001.  
However, he failed to report to such examination.  Evidence 
which may have supported the veteran's claim, including a 
medical opinion regarding the etiology of the claimed left 
leg disorder, could not be obtained.  In this respect, the 
veteran is reminded that the VA's duty to assist him is not a 
one way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and by submitting to 
VA all medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Further, in the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" to 
find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for a left leg disorder.  The present record is 
devoid of probative evidence showing that the veteran's 
current left leg symptomatology is related to any in-service 
left leg symptomatology/diagnoses.  As well, the record is 
devoid of any evidence showing a continuity of symptomatology 
and/or treatment since the veteran's discharge from service 
in 1987 to his latest treatment for back problems with left 
leg symptomatology in 1999.

The Board acknowledges the February 2000 statement from Dr. 
Harrison indicating that the veteran's diagnosis of left 
sciatica, per the 1999 records from Dr. Windham, is the same 
as the veteran's in-service diagnoses.  In this respect, the 
law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In weighing the 
evidence available, the Board finds that the veteran was not 
diagnosed with left sciatica during his active service.  The 
veteran was in fact treated for left knee complaints.  
However, his diagnoses only included chondromalacia patella 
and patella pain syndrome.  Additionally, the Board finds 
that Dr. Harrison's February 2000 statement merely states a 
conclusion, and fails to include any basis for such 
conclusion.  As well, the Board finds that the remaining 
medical evidence of record fails to support Dr. Harrison's 
conclusion.

Furthermore, as noted above, the veteran was offered the 
opportunity to report for an examination to clarify the 
etiology of his left leg disorder in February 2001, but 

he declined to avail himself of the VA's offer of assistance 
to develop the evidence pertinent to his claim.  Lastly, the 
evidence does not show the veteran has been diagnosed with 
arthritis of the left leg.  In sum, the preponderance of the 
evidence does not show that the claimed left leg disorder is 
related to the veteran's period of service, or that he was 
diagnosed with arthritis of the left leg within a one year 
period of his discharge from service.

Despite the contentions by the veteran and his representative 
that his left leg disorder is related to his service, lay 
assertions of medical etiology can never constitute evidence 
of in-service incurrence or aggravation.  In the absence of 
competent medical evidence to support the veteran's claim 
that his left leg disorder was incurred in or aggravated by 
service, or is otherwise related to his service, the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a left leg disorder is reopened.

Service connection for a left leg disorder is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

